‘ Case 4:20-cv-01656 Document 1 Filed on 05/11/20 in TXSD Page 1 of 15

United States Courts
Southern District of Texas
FILED

i$ Rey, 1/6 Compt eV Ci Rig Peon MAY 11 2020
UNITED STATES DISTRICT COURT David J. Bradiey, Clerk of Court

for the
District of

Division

Case No.

 

(to be filled int by the Clerk's Office)

Reandon Vw | SOD

Plaintiffs)
(¥rite the full name of each plaintiff who is filing this complaint.
Uf the names of all the plainiiffs crnnot fit in the space above,
Please write “see altached" in the space and attach an additional
poge with the full list of aces.)

“Vs

Hee i& Cour Sher Lok

Defendani(s)
(rite the full name of sach defendant who is being sued. ifthe
names of all the defendants cannoi fit in the space above, please
writa “see auached" in the space and attach ant additional page
whth the fidl lst ofnomes. Do not hiclude addresses here.)

woe aR en nnn

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil)/Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files: Under this rule, papers filed with the court should or contain: an individual’s full social
security number or full birth date; the full name ofa person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual's
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint.

 

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page lof $1

 
Case 4:20-cv-01656 Document 1 Filed on 05/11/20 in TXSD Page 2 of 15

Pro Se i4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
L The Parties to This Complaint

A. The Platntiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name ean GBr~ IW) ‘\ SOR
All other names by which
you have been known:
ID Number FFOVY TL ZZ
Current Institution 00 Reker $4.
Address
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title ({/known) and check whether you are bringing this complaint against them In their
individual capacity or official capacity, or both, Attach additional pages if needed.

Defendant No. |
Name Hacas County Shee dts offvce
Job or Title (ifknowep
Shield Number
Employer
Address

 

 

 

 

povsto—5 TX 27 002
City Stote Zip Code

CT] Individual capacity Cl Official capacity

Defendant No. 2
Name
Job or Title (ftrown)
Shield Number
Employer
Address

 

 

 

 

 

 

 

City State Zip Code
CJ Individual! capacity CI Official capacity

Pags 2 of 11
 

Case 4:20-cv-01656 Document1 Filed on 05/11/20 in TXSD Page 3 of 15

Pro Se 14 (Rev. 12/16) Complaint Sor Violation of Civil Rights {Prispacr)

Il,

Defendant No. 3
Name
Job or Title ifkaown)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
C) Individual capacity CJ Official capacity

Defendant No. 4
Name
Job or Title (@fknown)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
Cj Individual capacity Tj Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[M4 Federal officials (a Bivens claim)
[WF State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or Immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. [f you are suing under section 1983, what
federal constitutional or statutory right(s) do yau claim is/are being violated by state or local officials?

Fourth Anenvaeny

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. Jf you
are suing under Bivens, what constitutional right(s) do you claim {s/are being violated by federal
officials?

S ™ Arta ARRAY

Page 3of #1
“

Pro Se 14 (Rev. 12/16) Complains for Violation of Civil Rights (Prisoner)

HL

Iv.

Case 4:20-cv-01656 Document1 Filed on 05/11/20 in TXSD Page 4 of 15

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C, § 1983, If you are suing under section 1983, explain how each defendant acted under color
oF state or local Jaw. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

[The IS.V] OF the cote oF 6 Onna) Procedure) Tre Qcesy be

OFFER Pedel To take me before Q pagi Start wit rn UC ho

 

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check al! that apply):

OOOOOKW

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your casc, Describe how cach defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further detalls such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. [f more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

If the events giving rise to your claim arose outside an institution, describe where and when they arose,

DT dd not AO 1nFfron® of & rays Lrate

wi thr YF hol S afer bens arregred, F dvd nor 9° x
Pebable Cause court,

 

Rites

If the events giving risc to your claim arose in an institution, describe where and when they arose.

At4ter arcesteda They faled to take me rp brent o
A (AQ S¥C RAE Lvs 4 & heuls Of bung deta. ne dy They Suf(’e seq
+o +65KO py, form Probable, CousSe raring bet they di dn-be

fr So Bees Set ay EXC SOE ha | Page 4 of Il
‘a o+ wrarsd Onn ry NA ce Rea q ALERT

bond,

 
‘ Case 4:20-cv-01656 Document1 Filed on 05/11/20 in TXSD Page 5 of 15

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

c. What date and approximate time did the events giving rise to your claim(s) occur?

Tus arrctgied an WTIN-V 1, Ba St fAcarcematead

 

 

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

a

TL aed nor 40 +o Probable Cause Col, ee,

L daar 90 'AFRRAT ofa pang Strode wethan “Us ho lh
OF bene detawt de

 

They alsa set ms ber | &kles sve byt mV radictrent¥ gay dil beret,

¥. =‘ Injuries

fF you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, ifany, you required and did or did not receive.

 

Vi. Relief

State briey what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims,

a

EL wovll hke for the couet to 9nt re?Z00,00

are eee to ccovel flmr~ the
lOS645 of me beng Wreceeereteds S008 a day for every 19)
Of Ne berg incarerejed,

 

 

Page 5 of 11
Pro Se 14 (Rev. (2/14) Comptaint for Violation of Civil Righis ( Priseacr)

VIL

Case 4:20-cv-01656 Document 1 Filed on 05/11/20 in TXSD Page 6 of 15

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA"), 42 U.S.C. § 1997e(a), requires that “{nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jall, prison, or other correctional facility until such administrative remedies as are avallable are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

LH ves
F] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

[200 Salker $+. Houston TA, J I100e

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance

procedure?
[ves

L] no

CI Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover saine or all of your claims?

Cl Yes
CJ No
[7 pe not know

If yes, which claim(s)?

 

Page 6 of 11
Case 4:20-cv-01656 Document 1 Filed on 05/11/20 in TXSD Page 7 of 15

Pro Se 14 (Rev_ 12/16) Complaint for Violation of Civil Rights (Prisoner)

D.

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

(A ves
Cj No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

a Yes
C] No

Ifyou did fife a grievance:

1. Where did you file the grievance?

1200 Be‘reer St. Houston 1X, ) 1007

2, What did you claim in your grievance?

T ho* L Keyes bien fo Probable, CAVA Court

J. What was the result, ifany?

They Sard Ht wag 6 contra) reco ds (eQust

4. What steps, ifany, did you take to appeal that decision? [s the grievance process completed? If
not, explain why not, (Describe all efforts to appeal to the highest level of the grievance process.)

FT tore ween Ceara) recors byt they Jove

fre tA (vere ALTOnrdf,

Page? of 1
‘ ' Case 4:20-cv-01656 Document1 Filed on 05/11/20 in TXSD Page 8 of 15

Pro Se 14 {Rev 12/1 3} Complaint for Viotation of Civil Rietts {Prisoner}

 

F. IF you did not file a grievance:

|. Ifthere are any reasons why you did not file a grievance, state them here:

 

 

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

a. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VII Previous Lawsults

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fafls to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
("J Yes
[Ano

{f yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page Sof Ih
‘ ' Case 4:20-cv-01656 Document 1 Filed on 05/11/20 in TXSD Page 9 of 15

 

Pro Se 14 (Rev. 12/16) Complalnt for Violation of Civil Rights (Prisoner)

 

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[7 ves
[_] No

 

 

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

I. Parties to the previous lawsuit

Plaintiffs) 2 Condon w\Son
Defendant(s) Parcs Count) Shen ffS of F-ce.

2. Court fiffederal court, name the district; if state court, name the county and State)
Heras County texas
¥

3. Docket or index number

 

4, Name of Judge assigned to your case

Hi bee Roswthel

5. Approximate date of fiting lawsuit

feb Cvs 20 \(F

6. Is the case still pending?

(yj Yes
Cj No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

L dont kKow as Sint GAL Fhe Cequced decrees
teat © Co~Pld ed wth the CouetS af do

 

Cc, Have you filed other lawsuits in state or federal court otherwise relating te the conditions of your
imprisonment?

Page Sof 11
 

 

Case 4:20-cv-01656 Document 1 Filed on 05/11/20 in TXSD Page 10 of 15

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
CL] Yes

[YJ No

D. If your answer ta C is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

—_

. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case stil! pending?

| Yes
} No

If no, give the approximate date of disposition

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 1
 

* Case 4:20-cv-01656 Document 1 Filed on 05/11/20 in TXSD Page 11 of 15

Pro So 14 (Rev. 12/16) Complains far Violation of Civil Rights {Prisoner)

IX, Certification and Closing

 

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule (1.

A. For Parties Without an Attorney
| agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: S~ S- ZO

Signature of Plaintiff ts nego an UD

Printed Name of Plaintiff =. Ao Vo.

 

 

 

 

Prison Identification # Ho2 7b LZ
Prison Address 20m Reker St,
Houston T™% 71002.
Ciy State Zip Code

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attomey
Bar Number

Name of Law Firm
Address

 

—— Fen e

 

 

 

 

City Stata Zip Code

Telephone Number
E-mail Address

 

 

Page Ui of It
* Case 4:20-cv-01656 Document 1 Filed on 05/11/20 in TXSD Page 12 of 15

AO 240 (Rev. 07/10) Application to Procced in Disirict Court Without Prepaying Pecs or Costs (Short Form)

UNITED STATES DISTRICT COURT

 

 

for the
Rano welS an }
Plainitff/Petitioner }
v. ) Civil Action No,
AS1O8 Copy SheollS office 3
Defendant/Respondent )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

[am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that [ am entitled to the relief requested.

in support of this application, | answer the following questions under penalty of perjury:

1. [incarcerated \ambelngheld at: }2G0 GBaker $+, Houston TX, 77002.
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. | am also submirting a similar statement from any other institution where I was
incarcerated during the last six months.

2. [uot incarcerated. If 1 am employed, my employer's name and address are:

My gross pay or wages are: $ O , and my take-home pay or wages are: § O per

 

(specify pay period)

3. Other Income. In the past 12 months, I have received income from the following sources (check all cat apply):

(a) Business, profession, or other self-employment Q Yes @ No
(b) Rent payments, interest, or dividends O Yes @ No
(c) Pension, annuity, or life insurance payments O Yes ( No
(d) Disability, or worker's compensation payments O Yes B No
(e) Gifts, or inheritances Q Yes @ No
(6) Any other sources OG Yes No

Ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and
State the amount that pou received and what you expect (o receive in the future.
°

Case 4:20-cv-01656 Document 1 Filed on 05/11/20 in TXSD Page 13 of 15

AO 240 (Rev, 07/10) Apptication to Proceed in District Court Without Prepaying Fees ar Costs (Short Fonn)

4, Amount of money that | have in cash or In a checking or savings account: $ ( ] .

35. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that f own, including any item of value held in someone else's name (describe the property ard its approximate

Ny

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amoat of the monthly expense);

N/A

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much ! contribute to their support:

8. Any debts or financial obligations (describe the amounis owed and to wham they are payable):

T owe foe Rreertdn3 forma PauvPerm

S $r SO,0°

Declaration: \ declare under penalty of perjury that the above information is true and understand that a false
Statement may result in a dismissal of my claims.

Date: G -S- 20 2e~ Apr wes
Applicant's signature

Printed name
&
+ 6

Houston Division

Case 4:20-cv-01656 Document 1 Filed on 05/11/20 in TXSD Page 14 of 15

ADDRESS, HOURS, SECURITY and ELECTRONIC DEVICE POLICY

Location:

United States Courthouse
515 Rusk Avenue
Houston, TX 77002

Correspondence:

David J. Bradley
Clerk of Court

P. O. Box 61010
Houston, TX 77208
spi, cs ignored HRPM NM Nagai
‘ : . s 5 igh ial tie
fh neni, ie Benny oes iid alate ON”

 

 

 

raat btek “ated babs BOWES
pegepeaitiy: US. POSTAGE > PITNEY
HARRIS COUNTY SHERIFF'S OFFICE JAIL eae Og “ a ay oa 3
/ ” United States C raid siz
Name: G.cendewn Wt gon Southern District of Texas Lam te ii oe an $ 000.80
SPN: Ory yetZt Cell: 2S t- FILED WEAR PS 9000368784 MAY 07 2020

 

 

 

 

Street 200 Baker c+ MAY 11 2000
HOUSTON, TEXAS 77002 @

David J. Bradley, Clerk of Court
aramark yy” .

 

U

\ tates COUl +O

U { . ye a
6) aust Avens!

INDIGENT oom 11007

oct ijeppellagep tdedfyof flay etl yop tye hig!

Case 4:20-cv-01656 Document 1 Filed on 05/11/20 in TXSD kPage 15 of 15
